                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                              Civil No. 5:17-cv-23-GCM



WILLENE REID,                    )
      Plaintiff,                 )
v.                               )
ANDREW SAUL,                     )            ORDER
Commissioner of Social Security, )
      Defendant.                 )
______________________________)


       Upon consideration of Plaintiff’s petition for attorney’s fees pursuant to 42 U.S.C. §

406(b), and Defendant’s response,

       IT IS THEREFORE ORDERED that Plaintiff’s counsel is awarded an attorney’s fee

pursuant to the Social Security Act, 42 U.S.C. § 406(b), in the amount of $ $8,741.88. Plaintiff’s

counsel will reimburse Plaintiff any fees she previously received under the Equal Access Justice

Act (EAJA), 28 U.S.C. § 2412.

                                  Signed: April 23, 2020




         Case 5:17-cv-00023-GCM Document 22 Filed 04/23/20 Page 1 of 1
